                                                                                                  FILED
                                                                                                 NOV 26 2011
                                                                                                SUSAN Y. SOONG
                                                                            C^K, U.S. DISTRICT COURT
         1                                    UNITED STATES DISTRICT COURTNORTH DISTRICT OF CALIFORNIA
                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                                                             JO
         2

         3

         4      IN THE MATTER OF
                                                 C¥ 1                                     2o7Mae
         5      Johanna Danielle Hoffmann, bar #239654                 ORDER TO SHOW CAUSE RE
                                                                       SUSPENSION FROM MEMBERSHIP
         6                                                             IN GOOD STANDING OF THE BAR
                                                                       OF THE COURT
         7

         8   TO: Johanna Danielle Hoffmann, bar #239654

         9            The State Bar of California has notified the United States District Court for the Northern District of

        10   Californiathat, effective September9, 2018, you have become ineligibleto practice law in the State of

        11   California following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may

   cd   12   render you ineligible for continued active membership in the bar of the Northern District of California.

11      13         Effective the date of this order, your membership in the bar of this Court is suspended on an interim

•n ^    14   basis pursuant to Civil Local Rule 11-7(b)(1). On or before January 3, 2019, you may file a response to
5 t3    15   this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
00 'C


        16   website at cand.uscouits.gov. If you fail to file a timely and adequate response to this Order, you will be

        17   suspended from membership without further notice.

H       18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

        19   to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

        20   Local Rule 1l-7(b)(3). The Clerk shall close this file on or after January 3,2019 absent further order of this

        21   Court.

        22            IT IS SO ORDERED.

        23   Dated: November 21, 2018

        24
                                                                  JAME            ATO
        25
                                                                  United          District Judge
        26

        27

        28
             Attorney-discipline OSC CSA
             rev. 11-18
